Citation Nr: 1759181	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  05-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a seizure disorder from July 25, 1977 to June 30, 1994.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When the case was previously before the Board in February 2007, the Board denied the issue of entitlement to a rating higher than 10 percent for a seizure disorder from July 25, 1977 to July 20, 1999.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court granted a Joint Motion of the parties (Joint Motion) and remanded the case to the Board for additional development.  In May 2010, the Board granted a 20 percent rating for the period from July 25, 1977 to June 30, 1994 for the seizure disorder and also granted a 100 percent rating for the seizure disorder from July 1, 1994 to July 20, 1999.  The Veteran appealed the Board's decision to the Court.  In a January 2012 memorandum decision, the Court vacated the Board's decision with respect to the 20 percent rating for the period from July 25, 1977 to June 30, 1994 for the seizure disorder and remanded the case to the Board for action consistent with the memorandum decision.  In November 2012, the Board remanded the case for additional development.  

In September 2014, the Board again denied the issue of an increased rating for a seizure disorder for the period from July 25, 1977 to July 20, 1999.  The Veteran appealed that decision to the Court and in July 2015 the Court granted a Joint Motion, vacating the denial and remanding the issue to the Board for action consistent with the Joint Motion.  

In November 2015 the Board remanded the issue of an increased rating for a seizure disorder for the period from July 25, 1977 to July 20, 1999 for further development.  The Board also found that for the period prior to July 1, 1994, entitlement to a TDIU has been raised by the record and remanded this issue for proper development.    

As for the issue of entitlement to TDIU prior to July 1, 1994, the Veterans Appeals Control and Locator System (VACOLS) shows that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  Notably, in a July 2016 rating decision, the RO denied entitlement to TDIU.  A notice of disagreement was received from the Veteran in June 2017, through his attorney, contending that during the period from July 25, 1977 to July 1, 1994, he was entitled to TDIU as he was unable to secure or follow substantial gainful employment as he did not have earnings above the poverty level in 1977, 1978, and 1979.  In July 2017 VA sent the Veteran a letter acknowledging that if his claim for TDIU could not be granted he would be issued a Statement of the Case, which to date has not been issued.  Thus the Board will not accept jurisdiction over the issue of entitlement to TDIU prior to July 1, 1994 at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1. For the period from July 25, 1977 to June 30, 1994 the Veteran's service-connected disorder, which is a mental disorder, was misdiagnosed as a seizure disorder.  

2. From July 25, 1977 to June 30, 1994, the Veteran's mental disorder, diagnosed as non-psychotic organic brain syndrome with brain trauma under the DSM (Diagnostic and Statistical Manual of Mental Disorders) II, organic personality syndrome under the DSM-III, and organic personality syndrome explosive type under the DSM-III-R, was manifested by symptoms productive of severe impairment of social and industrial adaptability.  



CONCLUSION OF LAW

From July 25, 1977 to June 30, 1994, the criteria for an initial rating of 70 percent have been met for a mental disorder, diagnosed as non-psychotic organic brain syndrome with brain trauma under the DSM-II, organic personality syndrome under the DSM-III, and organic personality syndrome explosive type under the DSM-III-R (previously characterized as seizure disorder).  38 U.S.C.A. § 1155 (2014) (formerly 38 U.S.C.A. 355, recodified in 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9304 (prior and subsequent to February 3, 1988).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2017, the Veteran, through his attorney, expressly stated that he would be satisfied with a 70 percent rating for his service-connected disorder for the period from July 25, 1977 up to and including June 30, 1994.  The Veteran's attorney specifically requested "that the Board grant him a 70% rating for his service connected disability based from July 25, 1977 to July 1, 1994."  Thus, the Veteran clearly and unambiguously limited his appeal to a 70 percent rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit).  Thus, in light of the favorable determination to grant a 70 percent rating from July 25, 1977 to July 1, 1994, for the service-connected disorder currently before the Board, the only issue being decided herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.   See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Preliminary Matters

As explained in the Introduction, the issue of entitlement to an initial rating in excess of 20 percent for a seizure disorder from July 25, 1977 to July 1, 1994 has been before the Court on multiple occasions.  Most recently, in the July 2015 Joint Motion, the parties noted that in an April 2014 opinion from the Veterans Health Administration (VHA) the examiner determined that there was insufficient medical evidence available to support a diagnosis of a seizure disorder for the period prior to July 1, 1994 and attributed the Veteran's symptoms to a diagnosis of a rage disorder.  The parties thereby agreed that the Board should have evaluated the Veteran's service connected disability (protected) as a psychiatric disability for the period prior to 1996 or otherwise explain the correct diagnosis for this period.  Further, the parties agreed that on remand, the Board should discuss the relevant evidence, which appears to reflect that the Veteran never had a seizure disorder, but rather has had a mental disorder since the in-service head injury, and reconcile such change in accordance with 38 C.F.R. § 4.13.

As an initial matter, the Board notes that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  38 C.F.R. § 3.951(b).  As explained above, in May 2010, the Board granted a 20 percent rating under Diagnostic Code 8911 for the period from July 25, 1977 to June 30, 1994.  

The Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951 (b).  Murray v. Shinseki, 24 Vet. App. 420 (2011).  Additionally, the Court held that change of Diagnostic Codes under which a veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  In this regard, the U.S. Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 1159 does not prohibit a change in the applicable diagnostic code because "service connection for a 'disability' is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a veteran may be entitled for a service connected disability."  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In the instant case the weight of the evidence shows that prior to July 1, 1994 the Veteran's service-connected disorder was manifested by symptoms of a mental disorder rather than a seizure disorder.  In a June 2017 VHA opinion the examiner determined that taking into account the Veteran's head trauma during service the most appropriate psychiatric diagnosis for the Veteran in 1977, based upon then available DSM II language, would have been non-psychotic brain syndrome with brain trauma.  The VHA examiner reiterated that using the DSM-II language "the organic brain syndrome is a basic mental condition characteristically resulting from diffuse impairment of brain tissue function from whatever the cause."  At the time of his rage attacks, the Veteran had most of, if not all, the symptoms of this diagnosis to include impaired orientation, impaired memory, impaired intellectual functioning, impaired judgement, lability and shallowness of affect.  The VHA examiner found it significant that the DSM-II language specified that if behaviors were not of psychotic proportions, a post-traumatic personality disorder associated with an organic brain syndrome was classified as non-psychotic organic brain syndrome with brain trauma.  He opined that because the Veteran reported some amnesia surrounding his rage attacks, the non-psychotic organic brain syndrome with brain trauma was the most compelling diagnosis prior to the introduction of the DSM-III in 1980 and then the DSM-III-R in 1987.  

The VHA examiner found that in November 1982 Dr. E.F. provided the most accurate diagnosis of the Veteran's behavioral/psychiatric disturbances by rendering a diagnosis of organic personality syndrome under the DSM-III criteria, which came into existence in 1980.  Dr. E.F. noted that the Veteran had a head injury in Vietnam, wherein he described himself as being in a daze for a long time thereafter.  He began to be subjected to sudden rages and started having memory problems after his discharge from service.  The VHA examiner noted that Dr. E.F. referred to seizure activity without objective proof from an electroencephalography (EEG).  On mental examination in November 1982 thought associations did not seem loose, there was no sign of tangential thinking, affect was apprehensive, suspicious, and hypervigilant.  

Although the records also show that the Veteran was diagnosed with schizophrenia including in June 1977 and in the 1980s, the June 2017 VHA examiner found it significant that different psychiatrists acknowledged that there was a seeming absence of psychotic symptoms and there did not seem to be continuous signs of disturbance for at least 6 months, which are part of the diagnostic nomenclature for a diagnosis of schizophrenia based on the criteria in effect at that time.  

As to whether the Veteran ever had an underlying seizure disorder, the VHA examiner pointed out the two neurologists did not find compelling evidence of an underlying seizure disorder.  Reference was made to a three day VA admission under the care of Dr. R.P. in December 1977 and a July 1980 neuro-exam by Dr. S.C.  He pointed out that Dr. R.P. found that the Veteran did not have a form of epilepsy, which was based on an EEG evaluation.  The evidence also showed not only that there was no underlying seizure disorder but that there was no thought disorder that would suggest schizophrenia.  

The June 2017 VHA examiner further explained that although on VA examination in October 1977 the Veteran was diagnosed as having schizophrenic reaction the examiner did not present convincing evidence of schizophrenia as schizophrenia is a thought disorder which based on the DSM-II language in effect in 1977, often led to "misinterpretation of reality and sometimes to delusions and hallucinations."  The VHA examiner noted that on VA examination in October 1977 there was no obvious delusional content and the Veteran denied hallucinations.  The VHA examiner also pointed out that a VA hospital summary in August 1977 noted that it was difficulty to present clear evidence of a schizophrenic disorder, however this diagnosis was thought to be the best available from an imperfect system of classification.  

The VHA examiner reiterated that upon the final version of the DSM-III-R within the pre-1994 period, the support for a diagnosis having its underpinning of a head trauma sustained in service seemed even more buoyed.  He found that per the DSM-III-R criteria the diagnosis that best captured the Veteran's symptoms was organic personality syndrome explosive type as the Veteran's records show that he had affective instability, recurrent outbursts of aggression or rage that were grossly out of proportion to any precipitating psychosocial stressor, markedly impaired judgement, and suspiciousness or paranoid ideation.  He noted that the Veteran's head trauma in service was the specific organic factor judged to be etiologically related to the disturbance.  

The June 2017 VHA examiner agreed with the April 2014 VHA examiner to the extent that the evidence did not show a seizure disorder.  However, he disagreed with the April 2014 VHA examiner regarding the psychiatric disorder to the extent that the April 2014 VHA examiner opined that the Veteran's episodes of anger and violent behavior were more likely than not manifestation of his intermittent explosive disorder and/or schizophrenia.  The June 2017 VHA examiner explained that the Veteran had a head injury in service and was hostile and aggressive during his routine exams, which is outside the realm of rage attacks.  

Thus, the June 2017 VHA examiner reiterated his diagnosis of organic personality syndrome, explosive type.  He explained that symptoms associated with organic personality disorder include diffuse symptoms of affective instability, recurrent outbursts of aggression or rage that are grossly out of proportion to any precipitating psychosocial stressor, markedly impaired judgement, and suspiciousness or paranoid ideation.  The VHA examiner found it significant that the Veteran's record is replete with various comments about such symptoms, to include malaise, aggressive personality, troubled emotionally, suicidality, nerves, irritability, loss of control, hostility, depression, guarded, hostile, and suspicious.  

The June 2017 VHA opinion is highly probative in reconciling the inconsistencies regarding the diagnosis of the Veteran's service-connected disorder during the period from July 25, 1977 to June 30, 1994.  The June 2017 VHA opinion is based on medical principles and applied to the facts of the case. Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature and history of the Veteran's service-connected disorder in determining that his diagnosis was non-psychotic organic brain syndrome with brain trauma under the DSM-II, organic personality syndrome under the DSM-III, and organic personality syndrome explosive type under the DSM-III-R.  

Thus, for the reasons explained herein, it is thereby more appropriate to rate the Veteran's service-connected mental disorder from July 25, 1977 to July 1, 1994 under the former Diagnostic Code 9304 for non-psychotic organic brain syndrome with brain trauma, which effective February 3, 1988 was renamed dementia associated with brain trauma.  See 53 Fed. Reg. 23 (Jan. 4, 1988).  

Although the aim of rating evaluations should be the reconciliation and continuance of the diagnosis or etiology upon which service connection was granted, as a 70 percent rating is being granted for the period on appeal, the Board finds the change in diagnosis and diagnostic code discussed above is more favorable to the Veteran and neither severs nor reduces his protected 20 percent rating.  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (formerly 38 U.S.C.A § 355); 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

As explained above, the Veteran's service-connected disorder has been recharacterized as non-psychotic organic brain syndrome with brain trauma under the DSM-II, organic personality syndrome under the DSM-III, and organic personality syndrome explosive type under DSM-III-R (hereinafter referred to as mental disorder).  The applicable Diagnostic Code in 1977 was the former Diagnostic 9304 for non-psychotic organic brain syndrome with brain trauma, which is included in the General Rating Formula for Organic Brain Syndromes that provides a 100 percent rating for impairment of intellectual functions, orientation, memory and judgment, and lability and shallowness of effect of such extent, severity, depth, and persistence as to produce complete social and industrial inadaptability.  A 70 percent rating is provided with lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 50 percent rating is provided for considerable impairment of social and industrial adaptability.  A 30 percent rating is provided for definite impairment of social and industrial adaptability. 

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board will consider both the former and current schedular criteria.  However, should an increased rating be warranted under the revised criteria, that award may not be made effective prior to the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) [overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it held that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has concluded, the version more favorable to the Appellant will apply.]

In the instant case, the schedular criteria for rating organic brain disorder during the appeal period were amended February 3, 1988.  See 53 Fed. Reg. 23 (Jan. 4, 1988).  Although the criteria in Diagnostic Code 9304 did not substantially change the Code was renamed Dementia associated with brain trauma, which continued to be included under the General Formula.  The General Rating Formula was renamed General Rating Formula for Organic Mental Disorders and essentially remained unchanged, with the exception that a 10 percent rating was provided for slight impairment of social and industrial adaptability under the criteria prior to February 3, 1988 and thereafter a 10 percent rating was provided for mild impairment of social and industrial inadaptability.   

In a precedent opinion, dated November 9, 1993, the VA General Counsel concluded that the term "definite" (for a 30 percent rating under 38 C.F.R. § 4.132) was to be construed as "distinct, unambiguous, and moderately large in degree."  It represents the degree of social and industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (November 9, 1993).

Words such as "considerable" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  
38 C.F.R. 4.6.  

Analysis

For the reasons set forth below, the Board finds that the lay and medical evidence more nearly approximates a 70 percent rating for the mental disorder.  The Board acknowledges that the evidence during the current appeal period also shows symptoms that are included in the criteria for ratings lower than 70 percent.  However, after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record more nearly approximates the criteria for a 70 percent rating. 

In Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the Court suggested that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  In the instant case, the evidence of record shows the Veteran was afforded a VA examination in October 1977 during which he described having violent behavior and stated that he would black out and would not remember what he did.  During the mental status examination, the examiner stated that his history included bizarre, violent, and assaultive behavior.  The examiner opined that the Veteran's incapacity was moderate for employment and moderate to marked for social adaptation.

In December 1977, the Veteran sought treatment again for his rage attacks.  The Veteran reported that these episodes began in approximately 1970, while he was in Vietnam.  The episodes occurred when he was under stress and when people were doing something he did not like.  They began with dull occipital headaches, lasting minutes to hours, followed by a questionable blurring of his vision and diplopia, with trembling of his hands.  This was then followed by violent behavior, lasting for hours to days, where the Veteran did not remember well, but which include complex behavior, including fighting and other destructive behaviors.  The Veteran's mood was one of concern for aggressive behavior.

Treatment records in 1977 and 1978 noted that the Veteran was placed on Navane, Artane, and Dilantin.

A July 1980 neurological evaluation for a seizure disorder shows a history of rage attacks that were most likely related to psychiatric problems.  

In a January 1985 statement, the Veteran reported that it was very hard to concentrate on his job, stay alert and be sociable at the same time.  He reported that his daughter hit his head while playing and the Veteran thought he was going to "go through the ceiling."  

The Veteran was admitted for inpatient treatment in a private facility in September 1989.  He reported that he stopped taking Dilantin and Congentin seven years earlier.  He reported suicidal ideation.  

In March 2001, the Veteran's mother submitted an affidavit explaining how the Veteran was not the same man when he returned from Vietnam.  He had fits of violent anger.  He has been unable to stay in any job for any length of time due to his inability to focus his attention.

In a March 2009 affidavit, the Veteran reported that he worked at GSA in Ft. Worth, Texas until 1980.  He remembered having confrontations with the supervisors during his employment.  He then worked full-time as a tool man for LT Vaught Corporation in Grand Prairie, Texas for fourteen years, but he could not advance or be promoted because of his disorder.  

In a statement in February 2017, the Veteran explained that during the period from July 25, 1977 to July 1, 1994, he had physical confrontations with co-workers, supervisors, and family.  His symptoms included, amnesia, rage, difficulty concentrating resulting in impaired social interaction and productivity, confusion as to time and place, disorientation, near social isolation, difficulty completing tasks, suicidal thought, suicide attempts, and near continuous depression.  In 1979 he went to work for his brother's company but was unable to get promoted due to issues with rage and insomnia.  He explained he had problems with concentration and confusion at work.  He also had difficulties speaking with co-workers.  He had to leave work for a month at a time when his rage and amnesia got worse.  He was hospitalized for a few months in 1989 due to depression and suicidal thoughts.  He was hospitalized in 1992 due to being suicidal.  

In statements dated in March 2017, the Veteran's sisters stated that from 1977 to 1994 the Veteran's observable symptoms included impaired ability to manage everyday tasks, impaired family relationships, difficulty concentrating, rage, amnesia, depression, and confrontational behavior with clients, coworkers and supervisors.  

In the June 2017 VHA opinion, the examiner noted that in June 1977 the Veteran was admitted to a VA treatment facility having anxiety neurosis and suicidal as the admission diagnoses.  In his discharge summary from a 6 week hospitalization from June 17, 1977 to August 3, 1977 the doctor, Dr. H.L.C., referred to the Veteran's depression, shame after hitting his wife, and increased irritability.  The Veteran appeared to be vulnerable to loss of control with aggressive impulses.  He was initially medicated with a combination of antipsychotic/tricyclic medication.  He was discharged on a first generation of antipsychotic medication.  On VA examination in October 1977, the Veteran had a history of bizarre, violent, and assaultive behavior.  

As for the severity of the symptoms, the June 2017 VHA examiner noted that the nadir of the Veteran's symptoms appeared to be on his October 1977 neuropsychiatric exam whereby the examiner noted that the Veteran was "in need of constant psychiatric help and supervision at this time."  The VHA examiner opined that overall prior to 1994, given that the Veteran was under consistent outpatient psychiatric care and taking potent drugs, which if nothing else had a significant tranquilizing effect on his organic personality syndrome and helped stabilize his tendency toward affective instability, he had at minimum a moderately disabling psychiatric condition, which would flare up to severely incapacitating at numerous times during the period in question.

In October 2017, the Veteran, through his attorney, asserted that without medication he would have had an episode on a daily basis and that the medications helped decrease his episodes to a monthly basis.  

Thus, viewing the evidence holistically, the Board concludes that manifestations of the Veteran's mental disorder more nearly approximate a 70 percent rating from July 25, 1977 to June 30, 1994 as they caused severe impairment of social and industrial adaptability.  Consideration has been given to the fact that the former Diagnostic Code 9304 does not contemplate the ameliorative effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  However, in evaluating the disorder, the Board has not considered any such effects, but rather the probative evidence outlined above and not any ameliorative effects of any medications.  

As discussed above the Veteran, through his attorney in October 2017 clearly limited his appeal to a 70 percent rating for his service-connected mental disorder.  The Veteran's attorney stated that the 70 percent rating "is a correct assessment of the severity his disability had on his occupational and social functioning during this time."  Since the Veteran has limited his appeal and expressed satisfaction with the 70 percent rating being assigned, this decision represents a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 3 (1993).  A higher schedular rating of 100 percent and an extraschedular rating is not for consideration. 


ORDER

From July 25, 1977 to June 30, 1994, an initial rating of 70 percent is granted for a mental disorder, diagnosed as non-psychotic organic brain syndrome with brain trauma under the DSM-II, organic personality syndrome under the DSM-III, and organic personality syndrome explosive type under the DSM-III-R (previously characterized as seizure disorder), subject to the regulations governing payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


